UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 01-50989




            WENDY PEET; ROXANNA MORITZ; STACEY MAXWELL

                     Plaintiffs - Counter Defendants - Appellants


                              VERSUS


   AMERICAN INCOME LIFE INSURANCE COMPANY; AMERICAN INCOME LIFE
INSURANCE COMPANY NON-EXEMPT EMPLOYEES DEFINED BENEFIT PENSION
PLAN; AMERICAN INCOME LIFE INSURANCE COMPANY EXEMPT EMPLOYEES 401
(K) PROFIT SHARING PLAN


                      Defendants - Counter Plaintiffs - Appellees



           Appeal from the United States District Court
              For the Western District of Texas, Waco
                            W-99-CV-373
                          August 12, 2002

Before DAVIS, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

      Based upon our review of the record in this case and a

consideration of the briefs of the parties and argument of counsel,

we are satisfied that the district court did not commit reversible

error.

      AFFIRMED.

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.